Citation Nr: 1610182	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC.  A copy of the transcript of that hearing is of record.  

In September 2012 and February 2015, the Board remanded the claim for additional evidentiary development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for a left shoulder disorder for additional development action.  

The summarization which follows was provided in the Board's February 2015 remand.  It is repeated here because such continues to be relevant to the case at hand.  

In the September 2012 remand, an examination was to be conducted to address the etiology of the Veteran's left shoulder condition.  The requested examination was conducted in October 2012.  According to the VA examination report, recurrence is the natural history of traumatic shoulder dislocations.  The examiner added that having a positive apprehension sign and relocation sign on physical examination correlated with this history.  The examiner said that if everything the Veteran mentioned on examination was true, his left shoulder chronic instability was most likely related to his military service.  However, he was concerned that he did not have documentation that the Veteran ever actually dislocated the shoulder.  There was no X-ray evidence of such (e.g. Hill-Sachs or Bankart lesion) where the ball socket was indented as a result of a dislocation.  The examiner indicated that in order to be sure that the Veteran had actual shoulder dislocations in the past, he would need to review the medical treatment records from the West Penn medical facility.  

In its September 2012 remand, the Board directed the AOJ to seek a release of information for private treatment records from the West Penn Hospital in Pittsburgh, Pennsylvania, in the late 1970s.  Apparently, the Veteran did not respond to a request for authorization to obtain these records.  Thus, no further action was taken to obtain the identified records.  The Board pointed out in the 2015 remand that an internet search revealed that the hospital continued in existence.  It was believed that an additional attempt should be made to obtain what is perceived as pertinent private treatment records.  38 C.F.R. § 3.159(c)(2) (2015).  

Subsequent development included correspondence to the Veteran dated in April 2015 requesting that he complete and return the enclosed VA FORM 21-4142, Authorization to Disclose Information and VA FORM 21-4142A, General Release for Medical Provider Information, so that private medical records could be obtained on his behalf.  There was no response from the Veteran.  

Also added to the record was a July 2015 VA examination report wherein the examiner noted that while the Veteran reported being treated for left shoulder dislocations at West Penn Hospital on numerous occasions over the years, there were no such records to review for corroboration.  

VA FORM 27-0820 reflects that the Veteran was contacted by VA on the telephone on November 16, 2015.  He provided a new address for VA forms to be sent so that he could complete authorization to obtain private medical records.  A completed VA FORM 21-4142 providing VA with this authorization was added to the record later that month.  However, it does not appear that an attempt was made to obtain these private records.  VA has a duty to obtain the records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated consent from the Veteran, attempt to obtain records pertaining to the left shoulder, dated from 1976 to the present, from West Penn Hospital at 4800 Friendship Ave, Pittsburgh, PA 15224.  All attempts to obtain such records should be documented in the claims file.  

2.  After completion of the above, and only if records from the private facility are received, return the claims file to the July 2015 VA examiner for review of the newly associated treatment records.  The examiner is asked to review the treatment records and provide an addendum opinion based on his review.  If he is unavailable, another VA examiner should conduct the review.  The Veteran may be recalled for examination if necessary.  

Specifically, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or more) that any left shoulder disorder found is etiologically related to the Veteran's active military service.  

The examiner should also opine as to whether the evidence corroborates previous left shoulder dislocation(s).

The reviewer/examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

Note: The Veteran is to be advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

